The plaintiff was injured in a workplace accident and was awarded workers’ compensation benefits. Under the circumstances of this case, the Supreme Court should have granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint on the ground that the action was barred by the exclusively provisions of the Workers’ Compensation Law. The defendant is an alter ego of the plaintiffs employer NYSARC, Inc., such that the plaintiff is relegated to her remedy of workers’ compensation benefits (see Ortega v Noxxen Realty Corp., 26 AD3d 361, 362 [2006]; Crespo v Pucciarelli, 21 AD3d 1048, 1049 [2005]; Ramnarine v Memorial Ctr. for Cancer & Allied Diseases, 281 AD2d 218, 219 [2001]). Rivera, J.P., Lifson, Miller and Eng, JJ., concur. [See 18 Misc 3d 405.]